Per Curiam.
The only misrepresentations asserted in the answer were the alleged false answers to question 4 of the application.
The physician’s certificate attached to proof of death related solely to the doctor’s “ prescribing for or attending ” the deceased for certain “ diseases.” The testimony given by the certifying physician on the trial did not show that deceased_either had or had been treated for a “ disease ” of the bladder or prostate or heart “ trouble.” It merely showed that incidental to other treatment the doctor found a slightly enlarged prostate gland such as every man of the age of deceased had. This, of course, did not show a disease of that organ. Nor could a “ slightly enlarged heart — nothing unusual ” be deemed a heart “ trouble ” without further proof on the subject.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for the amount demanded in the complaint, with interest and costs.
All concur; present, Lydon, Levy and Callahan, JJ.